DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4  recites the limitation "the bodily fluid channels" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3,  and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carney et al (WO2016178608).
Regarding claim 1, Carney et al teach an on-diaper body fluid screening device (Pg. 3 lines 5-10) comprising: a surface sheet permeable to body fluid (Abstract: device receives body liquid from absorbent article; Fig. 3b shows the device attached to absorbent sheet permeable to body fluid); a collection sheet impervious to body fluid (Fig. 5: rear wall 26 with opening 30); a testing sheet that is body fluid absorbent and provided with a plurality of colorimetric assay reaction pads (Fig. 5: indicator holder 28 with indicator elements 21) ; a protection sheet impervious to body fluid (Fig. 5: 34 foil edge portions) ; a transparent readout sheet through which the plurality of colorimetric assay reaction pads are visible (pg. 17 lines 15-17: front see-through foil 27 forms window 22); wherein the protection sheet comprises pad-receiving openings (Pg. 18 lines 10-13: edge portions 34 form opening 39); wherein the collection sheet comprises an inlet hole arranged over an inlet section (Fig. 5: opening 30 over 35;Pg. 17 lines 31-35); and wherein a swelling component is arranged in association with the inlet hole and an inlet-hole closing member (Fig. 5: swelling material 31: Pg. 17 lines 23-29, pg. 19 lines 10-15 closing the inlet hole).
Regarding claim 3, Carney et al teach the swelling component comprises a body fluid absorbing polymer, the swelling of which being due to absorption of body fluid. (Fig. 5: swelling material 31: Pg. 17 lines 23-29, pg. 19 lines 10-15 closing the inlet hole).
Regarding claim 5, Carney et al teach indicator pads with reagents that can detect pH by a color change (Pg. 3 lines 25-34).  It is noted that “reference absorption marker pad” is sufficiently broad to read on the pad having a pH indicator as is would provide a qualitative presence indicator of urine that would provide a reference as described in the Specification referring to the “reference absorption marker pad”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 4, 6-7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al (WO2016178608) in view of Whitesides et al (US 20130128036).
Regarding claims 2 and 4, 7, and 10, Carney et al teach the inlet section is centrally arranged with respect to the indicator elements, but is silent to body fluid channels branching out from the inlet section, wherein the inlet hole constitutes a body fluid entrance channel directed at least partly crosswise to the plane of the testing sheet; wherein the body fluid channels are arranged in a fan-shaped configuration, directed radially out from a centered inlet; wherein at least two body fluid channels extend out from the position of the inlet section in opposite parallel directions; a body fluid barrier network forming body fluid channels between an inlet section and the colorimetric assay reaction pads.
Whitesides et al teach bioassay device having test zones 2020’ that flow from a central sample absorption area into channels radiating from the central area. The fluid channels extend out from the center in opposite parallel directions (Fig. 20, 21D,E,F; Para. 0078).  It is advantageous to provide a central inlet that radiates from the central area by fluid channels to the test zones to provide multiple analysis in parallel with one sample inlet.  Whitesides teach a body fluid barrier network forming body fluid channels between an inlet section and the colorimetric assay reaction pads. ('036: Para. 0007: impervious barrier forming the channels).    Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the fluid channels, the fluid barrier network,  and central sample inlet of Whitesides to provide the above advantage of providing multiple analysis in parallel with one sample inlet.  
Regarding claim 6, Carney et al the colorimetric assay reaction pads are three, but is silent to at least ten colorimetric assay reaction pads configured to react to different biomarkers. 
Whitesides et al teach a multiple test zones can be sixteen.  (Fig. 19; Para. 0134 teach 16 test zones).  It is advantageous to provide a multiple number of test zones to detect all the desired analytes in the sample simultaneously.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the multiple test zones of Whitesides to provide the above advantage of detecting all the desired analytes in the sample simultaneously.  

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al (WO2016178608) in view of Jia et al (US 20160054229) 
Regarding claims 8-9, Carney teach a colorimetric sensors.  Carney is silent to a portable readout device comprising a camera comprising a computer interface connectable to a computer; a computer with computer readable software that, when executed, is configured to analyze colors of the plurality of colorimetric assay reaction pads to analyze the body fluid.  
Jia et al teach colorimetric paper based sensors that incorporate indicator elements in a radial pattern.  Jia teach a portable readout device comprising a camera comprising a computer interface connectable to a computer. ('229 Para. 0034: camera phone to process colorimetric) and a computer with computer readable software that, when executed, is configured to analyze colors of the plurality of colorimetric assay reaction pads to analyze the body fluid. ('229 Para. 0034: camera phone images then processed by algorithm to calculate concentration of analyte).  It is advantageous to provide the camera and computer for analyzing the colors from the colorimetric assay pads to automate the color analysis to avoid user errors in interpreting the results.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the camera and computer with the analysis computer readable software of Jia to provide the above advantage of automating the color analysis to avoid user errors in interpreting the results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798